DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on January 25, 2022.  Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 28 is objected to because of the following informalities:  Lines 2-3 of the claim recite “the coil diameter” and “the coiled configuration”.  There is a lack of antecedent basis for these limitations in the claim.  However, this issue has not been deemed to rise to the level of a rejection given this appears to be a simple typographical error.  The limitations will be interpreted as reading “a coil diameter” and “a coiled configuration”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24-28, 30, and 33-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 2014/0276388, hereinafter Allen).
Concerning claim 21, the Allen et al. prior art reference teaches a vein denuding device (Figure 61; 88) comprising a coil configured for transluminal delivery to a vein to be treated during the procedure and deployment whereby the coil circumferentially engages an inner lumen of the vein ([¶ 0193], coil = core wire), in which the coil has a roughened lumen engaging surface, so that when it is deployed the roughed lumen-engaging surface bears against the inner lumen of the vein, in which the roughened lumen-engaging surface of the coil comprises a series of teeth ([¶ 0193], bristles may be interpreted as teeth), whereby axial movement of the coil along the vein mechanically denudes a length of the vein with consequent disruption of the endothelial and media layers of the vein ([¶ 0228] | Figure 77).
Concerning claim 22, the Allen reference teaches the vein denuding device according to claim 21, in which each tooth extends transversely across the lumen engaging surface of the coil (Figure 1; 2, 3).
Concerning claim 24, the Allen reference teaches the vein denuding device according to claim 21, wherein the device is capable of mechanically denuding the vein to a depth of 5 to 100 µm or greater given the projections may have a length of 1 mm ([¶ 0226]) and given the depth of denudation is completely dependent upon the specific dimensions and endothelial properties of the specific vein being denuded.
Concerning claim 25, the Allen reference teaches the vein denuding device according to claim 21, in which the coil is oversized relative to the diameter of the vein being treated to ensure circumferential engagement between the roughened surface of the coil and lumen of the vein ([¶ 0193]).
Concerning claim 26, the Allen reference teaches the vein denuding device according to claim 21, in which the coil is resiliently deformable to allow the coil to reflexively self-adjust its diameter in response to variable vessel diameters and variable axial forces during axial movement along a treatment zone of the vein while maintaining an outward axial force on the vein ([¶ 0196], device conforms to vessel anatomy | [¶ 0193], helical embodiment also causes radial outward force due to conformance).
Concerning claim 27, the Allen reference teaches the vein denuding device according to claim 21, in which the coil is helical and has 3 turns (Figure 61).
Concerning claim 28, the Allen reference teaches the vein denuding device according to claim 21, in which the coil is helical and is configured to have a pitch of about 1 times the coil diameter in the coiled configuration when deployed ([¶ 0254])
Concerning claim 30, the Allen reference teaches the vein denuding device according to claim 21, in which the distal end of the coil may comprise an atraumatic head ([¶ 0267]).
Concerning claim 33, the Allen reference teaches the vein denuding device according to claim 21, in which the device may comprise an elongated control arm for the coil disposed within the catheter member (Figure 50; 75).
Concerning claims 34-37 and 39, the Allen reference teaches the vein denuding device according to claim 21, in which a diameter of the coil may vary along its length given the diameter conforms to the shape and diameter of the lumen ([¶ 0193], [¶ 0196]), wherein the coil is then capable of increasing towards a proximal or distal end or may increase or decrease towards a mid-point and then increase or decrease depending on the specific shape and geometry of the vessel in which it is deployed.
Concerning claim 38, the Allen reference teaches the vein denuding device according to claim 21, in which a distal tip of the coil terminates at a point disposed along, or adjacent to, a longitudinal axis of the coil (Figure 61; if viewed from the side, and if the coil is rotated, the distal tip may align at or adjacent to a longitudinal axis of the coil).
Concerning claim 40, the Allen reference teaches the vein denuding device according to claim 21, in which the coil has a proximal and distal helical coil section, and an intermediate connecting section that is not helical and may be straight (Figure 68; intermediate sections 95 may be straight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen) in view of Raymond (US 2005/0085836).
Concerning claim 23, the Allen reference teaches the denuding device according to claim 22, but does not specifically teach each tooth having a triangular profile.
However, the Raymond reference teaches a denuding device including a wire comprising projections to mechanically denude a length of a vessel, wherein the reference teaches that the projections may be teeth in the form of bristles (Figure 3A; 28) or may be teeth in the form of cutting tips having triangular profiles (Figure 3E; 36 | Figure 3H; 42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the teeth of the Allen reference be cutting tips having triangular profiles as opposed to bristles given the Raymond reference teaches cutting tips having triangular profiles as obvious alternatives to bristles for the purposes of denuding a blood vessel (Raymond; [¶ 0030]).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen).
Concerning claim 29, the Allen reference teaches the vein denuding device according to claim 21, but does not specifically teach the coil having a flat cross-section.
However, the instant application teaches that the flat shape of the cross-section lacks criticality, stating that the wire may have “a round, flat, polygonal, triangular, square, rectangular, x-shaped, or star shaped cross-section, so long as the combination of the elongated element (core wire) and the helically wound second wire create an abrasive lumen engaging surface capable of denuding the lumen” (Instant Application; Page 38, Lines 15-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cross-section of the coil of the Allen reference be flat given the application concedes that the cross-section of the coil lacks criticality and all cross-sectional shapes perform equally well so long as the coil is capable of denuding the lumen (Instant Application; Page 38, Lines 15-18).
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen) in view of Ryan et al. (US 2012/0226304, hereinafter Ryan).
Concerning claims 31 and 32, the Allen reference teaches a vein denuding device, including an elongated catheter operatively attached to the coil (Figure 90; 126), but it does not specifically show that the coil is adjustable from an uncoiled delivery configuration suitable for transluminal delivery within the catheter member and a coiled deployed configuration having a diameter equal to or greater than the vein to be denuded.
However, the Ryan reference teaches a coil device including projections extending from the coil (Figure 1a; 10), wherein the reference teaches an elongated catheter operatively attached to the coil (Figure 4c; 250), wherein the coil is adjustable from an uncoiled delivery configuration suitable for transluminal delivery within the catheter member (Figure 1c) and a coiled deployed configuration having a diameter equal to or greater than the vein in which it is deployed (Figure 1a | [¶ 0027]), wherein the configurations may be achieved by forming the coil of a shape memory material configured to adopt a coiled configuration when deployed ([¶ 0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vein denuding device of the Allen reference be formed of a shape memory material to adopt a coiled configuration when deployed and to further have the coil be adjustable from an uncoiled delivery configuration suitable for transluminal delivery within the catheter member and a coiled deployed configuration having a diameter equal to or greater than the vein to provide a self-opening or self-expanding coil (Ryan; [¶ 0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bundy et al. reference (US 4935025) teaches a lysing device having a helical coil shape having a flat cross section (Figure 3); the Salem reference (US 5011489) teaches a vein denuding device including teeth (Figure 1); the Lafontaine et al. reference (US RE46581) teaches a cutting catheter having a helical coil with a roughened lumen-engaging surface (Figure 5A); the Evans et al. reference (US 2002/0029052) teaches a helical coil for stripping a vein (Figure 14); the Jayaraman reference (US 2007/0239199) teaches a helical coil implant that includes varying shapes and diameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        5/10/2022